DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.
Claims 1-12 are rejected below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a device” is not defined by any structure way and can be interpreted outside of the 4 categories, such as a transitory medium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirico (U.S. PG Pub. 2008/0010035)  in view of Schulz (U.S. PG Pub. 2010/0295491).

As claim 1, Chirico teaches a method for inspecting and maintaining a comprising: at least one actuator controlled by at least one electronic computer [0021 that actuators and the controller]; the electronic computer  comprising: a memory, a microcontroller, a power module, a first communication and control bus, a connector [0021 discusses how a controller uses both hardware and software, indicative of a processor, memory, and power use and the fig. 1 shows the communication connections) , the microcontroller being designed to control the actuator using the power module on the basis of a given strategy[0021 controlling the machine during manufaction or processing]; supervision means able to be coupled to the connector via a connecting cable so as to logically access the electronic computer (element 106 – fig. 1), the inspection and maintenance method comprising: a) coupling the supervision means to the electronic computer by way of the connector (fig. 1), b) interrogating the computer using the supervision means [0022 and displaying a state of the apparatus[0038], if an anomaly is present on at least one actuator and is communicated by the electronic computer to the supervision means then the method following steps further comprises: c) identifying  a defective actuator[0038], d) launching a test campaign comprising: 1) reading predefined values corresponding to the defective actuator from the memory[0041], 2) applying a control signal with the predefined values read from the  memory and actuator[0023] 3) measuring actuation parameters of the actuator in response to the application of the control signal [0024], 4) analyzing the results of the actuation parameters of the actuator 4), 32016P03007WOUSPATENT e) proposing new parameters for the control signal, f) applying the control signal with the new parameters to the actuator [0028], measuring and analyzing the actuation parameters[0029], and g) recording the new control parameters now being used in the electronic computer[0029].  Examiner would like to not that the first 13 lines seem to be structure of a method claim and as such are not given weight except when explicitly called on in the actual method steps. 

Chirico teaches most of the claimed invention, but fails to teach that it is being accomplished in a motor vehicle.  The claims themselves are broad and nothing about the specific elements in the claims describe motor vehicle elements but rather user broad terms such as controller, connector, and actuator.  One of ordinary skill in the art realizes that the control system of the claims can have overlap with a control system that is determine defective component. Furthermore, Chirico teachings are for actuator performance monitoring [0002].  However, the examiner has included a specific reference to further show finding defective components in a motor vehicle as follows:

As to claim 1, Schultz teaches that the diagnostic process can occur in a vehicle (abstract).

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a system such as Chirico for vehicle inspection.  Schultz teaches that it is advantageous to use fault detection in a vehicle motor.  Schultz teaches using PWM and applying can determine if a motor is faulty without damaging the motor [0048]. 

As to claim 2, Schultz teaches wherein the control signal has a duty cycle and a frequency that are able to be changed [0028].  

As to claim 3, Schultz teaches wherein the control signal is a pulse width modulation signal [0028].  

As to claim 4, Schultz teaches wherein the predefined values recorded in the memory correspond at least to a value of a first frequency of the control signal [0032].  

As to claim 5, Schultz teaches wherein the predefined values recorded in the memory correspond at least to a value of a second frequency of the control signal[0032].  

As to claim 6, wherein the predefined values recorded in the memory correspond at least to a value of the duty cycle of the control signal [0028].  

As to claim 7, Chirico teaches in step d)2), the application of the control signal to the actuator has a variable given duration [0028].  

As to claim 8, Schultz teaches wherein the actuation parameters of the actuator are a positioning of said actuator[0020].  

As to claim 9, Chirico teaches wherein the actuation parameters of the actuator are a response time (Abstract).  

As to claim 10, Schultz teaches device for inspecting and maintaining a motor vehicle for implementing the method as claimed in claim 1 (110) [0020].  Chirico teaches this in the performance monitor (106)

As to claim 11, Schultz teaches wherein the proposed new parameters are at least one of a frequency or a duty cycle [0028]. 
 
As to claim 12, Schultz teaches wherein the control signal is a pulse width modulation signal [0028].

Other prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garrard (U.S. PG Pub. 2016/0160780) teaches using PWM and fault analysis.
Treharne (U.S. PG Pub. 2015/0371461) teaches a vehicle diagnostic machine that uses PWM for testing.
Fink (U.S. PG Pub. 2008/0221751) teaches storing faults in memory of a vehicle controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119